PER CURIAM.
Shirley McKinney appeals the judgment and sentence imposed against her after the trial court found that she had violated her probation. Although there is substantial, competent evidence to support the trial court’s decision, we are compelled to remand because the trial court failed to enter a written order specifying the conditions of probation that McKinney willfully violated. See Roberts v. State, 76 So.3d 1047, 1048 (Fla. 5th DCA 2011) (“This court has consistently held that the trial judge must specify, in the written order or judgment, which conditions of probation or community control have been violated.”).
Accordingly, we vacate the judgment under review and remand for entry of a proper order specifying the conditions that McKinney was found to have violated.
Judgment VACATED; case REMANDED with directions.
BERGER, WALLIS and LAMBERT, JJ., concur.